DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims. Therefore, the transfer device in claim 18; the belt in claims 14 and 17 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Objections
Claims 1-6 and 13-17 are objected to because of the following informalities:  
In claim 1, line 2, “the print device” lacks antecedent basis in the claim.
In claim 2, line 3, “drum (OPC)” should be replaced with --(OPC) drum--.
In claim 5, line 2, “drum (OPC)” should be replaced with --(OPC) drum--.
In claim 7, line 4, “drum (OPC)” should be replaced with --(OPC) drum--.
Claims 3, 4, 6, and 16 are objected to due to their dependencies upon claim 1.
Claims 8-12 and 18 are objected to due to their dependencies upon claim 7.
In claim 13, line 4, “a print device” is introduced which has already been recited in line 2.
Claims 14, 15 and 17 are objected to due to their dependencies upon claim 13.
Appropriate correction is required.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Morinaga et al. (JP 2003-084549 A).

Regarding claim 1, Haneda discloses a print materials cartridge (element CI, Fig. 1), comprising: a reserve print materials (elements 123-126, Fig. 1) container to be disposed inside a print device (see Fig. 1) when the print materials cartridge is inserted into a cartridge opening (see annotated Fig. 1 below) of the print device; an access port (element 123A, Fig. 2a) to couple to the reserve print materials container disposed inside the print device to allow access for replenishment from outside the print device to the reserve print materials container of the print materials cartridge in-situ through a replenishment opening (see annotated Fig. 1 below) of the print device to outside of the print device; and a main print materials container (elements 23-26, Fig. 1) coupled to the reserve print materials container to receive the print materials from the reserve print materials container (see Fig. 2a and par. [0022]). 
Although Haneda does not disclose a replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Morinaga et al. shows that this feature is well known in the art. Morinaga et al. discloses a system (see Fig. 10), having a mechanism (elements P, R, Fig. 2b) to apply force to deploy print materials (element T, Fig. 2b) from the replenishment device into the reserve print materials container through the access port (see Fig. 2b). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Regarding claim 4, Haneda discloses a print materials cartridge, wherein the print materials includes print material particles (see Abstract).
Regarding claim 13, Haneda discloses a method, comprising: coupling, from outside of a print device (see Fig. 1), a detachable replenishment device (i.e., implied in Haneda in order to load the toner T to the supply port, par. [0022]), to an access port (element 123A, Fig. 2a) coupled to a reserve print materials container (elements 123-126, Fig. 1) of a print materials cartridge (element CI, Fig. 1) disposed inside the print device, through a replenishment opening (see annotated Fig. 1 below) of the print device to outside of the print device, to allow access by the replenishment device to the reserve print materials container of the print materials cartridge in-situ (see Fig. 2a and par. [0022]), when the print materials cartridge is inserted into a cartridge opening (see annotated Fig. 1 below) of the print device; receiving print materials deployed from the replenishment device coupled to the access port through the replenishment opening, at a reserve print materials container through the access port, when the print materials cartridge is inserted into the cartridge opening; and moving the received print materials from the reserve print materials container to a main print materials container, when the print materials cartridge is inserted into the cartridge opening (see Fig. 2a and par. [0022]).
Although Haneda does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Morinaga et al. shows that this feature is well known in the art. Morinaga et al. discloses a system (see Fig. 10), having a mechanism (elements P, R, Fig. 2b) to apply force to deploy print materials (element T, Fig. 2b) from the replenishment device into the reserve print materials container through the access port (see Fig. 2b). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Regarding claim 16, Haneda discloses a print device comprising: the print materials cartridge (see Fig. 1).

    PNG
    media_image1.png
    759
    830
    media_image1.png
    Greyscale

Claims 1, 4, 13, and 16 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Ahn (KR 10-2006-0088414).

Regarding claim 1, Haneda discloses a print materials cartridge (element CI, Fig. 1), comprising: a reserve print materials (elements 123-126, Fig. 1) container to be disposed inside a print device when the print materials cartridge is inserted into a cartridge opening (see annotated Fig. 1 above) of the print device; an access port (element 123A, Fig. 2a) to couple to the reserve print materials container disposed inside the print device to allow access by a detachable replenishment device from outside the print device to the reserve print materials container of the print materials cartridge in-situ through a replenishment opening (see annotated Fig. 1 above) of the print device to outside of the print device; and a main print materials container (elements 23-26, Fig. 1) coupled to the reserve print materials container to receive the print materials from the reserve print materials container (see Fig. 2a and par. [0022]). 
Although Haneda does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Ahn shows that this feature is well known in the art. Ahn discloses a system (see Fig. 5), having a mechanism (element 120c, Fig. 5) to apply force to deploy print materials (see Fig. 5) from the replenishment device (element 100c, Fig. 5) into the reserve print materials container through the access port (see Fig. 5). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Regarding claim 4, Haneda discloses a print materials cartridge, wherein the print materials includes print material particles (see Abstract).
Regarding claim 13, Haneda discloses a method, comprising: coupling, from outside of a print device, a detachable replenishment device (i.e., implied in Haneda in order to load the toner T to the supply port, par. [0022]) to an access port (element 123A, Fig. 2a) coupled to a reserve print materials container (elements 123-126, Fig. 1) of a print materials cartridge (element CI, Fig. 1) disposed inside a print device, through a replenishment opening (see annotated Fig. 1 above) of the print device to outside of the print device, to allow access by the replenishment device to the reserve print materials container of the print materials cartridge in-situ, when the print materials cartridge is inserted into a cartridge opening (see annotated Fig. 1 above) of the print device; receiving print materials deployed from the replenishment device coupled to the access port through the replenishment opening, at a reserve print materials container through the access port, when the print materials cartridge is inserted into the cartridge opening; and moving the received print materials from the reserve print materials container to a main print materials container, when the print materials cartridge is inserted into the cartridge opening (see Fig. 2a and par. [0022]).
Although Haneda does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Ahn shows that this feature is well known in the art. Ahn discloses a system (see Fig. 5), having a mechanism (element 120c, Fig. 5) to apply force to deploy print materials (see Fig. 5) from the replenishment device (element 100c, Fig. 5) into the reserve print materials container through the access port (see Fig. 5). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Regarding claim 16, Haneda discloses a print device comprising: the print materials cartridge (see Fig. 1).

Claims 2, 5-9, 12, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Morinaga et al. (JP 2003-084549 A) and Ikunami (US 5,758,232).

Regarding claims 2 and 5, Haneda discloses the photosensitive drum (element 22, Fig. 1) resiliently coupled to the print materials cartridge.
Even assuming arguendo, without conceding, that Haneda does not disclose the photosensitive drum being an organic photo conductor drum (OPC), Ikunami shows that this feature is well known in the art. Ikunami discloses an image forming apparatus comprising an organic photo conductor (OPC) drum (element 11, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. Utilizing an organic photo conductor (OPC) drum provides improved optical properties such as having a wide range of light absorbing wavelengths, improved electrical properties such as having high sensitivity and stable chargeability, availability of materials, good manufacturability, low cost, and low toxicity. The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).
Regarding claim 6, Haneda discloses a print materials cartridge, further comprising: a waste collection container (element 27, Fig. 1), and a developer roller (element 24, Fig. 1).
Regarding claims 7, 8, and 12, Haneda discloses a system, comprising: a print materials cartridge (element CI, Fig. 1) to be inserted into a cartridge opening (see annotated Fig. 1 above) of a print device, comprising: a photo conductor drum (element 22, Fig. 1); a developer roller (element 24, Fig. 1); a reserve print materials container  (elements 123-126, Fig. 1) to be disposed inside the print device when the print materials cartridge is inserted into the cartridge opening; a main print materials container (elements 23-26, Fig. 1) coupled to the reserve print materials container to receive print materials from the reserve print materials container when the print the print materials cartridge is inserted into the cartridge opening; and an access port (element 123A, Fig. 2a) to couple to the reserve print materials container disposed inside the print device to allow access to print materials outside the print device to be deployed into the reserve print materials container of the print materials cartridge in situ through a replenishment opening (see annotated Fig. 1 above) of the print device to outside of the print device; and a replenishment device (i.e., implied in Haneda in order to load the toner T to the supply port, par. [0022]) resiliently couplable to the access port through the replenishment opening.
Although Haneda does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Morinaga et al. shows that this feature is well known in the art. Morinaga et al. discloses a system (see Fig. 10), having a replenishment device (element C, Fig. 2b) resiliently couplable to the access port through the replenishment opening and having a mechanism (elements P, R, Fig. 2b) to apply force to deploy print materials (element T, Fig. 2b) from the replenishment device into the reserve print materials container (see Fig. 2b), wherein the mechanism to apply force to deploy print materials includes a plunger mechanism (elements P, R, Fig. 2b) to apply force to deploy print materials outside the print device from the replenishment device into the main print materials container, wherein: the mechanism is to be locked from moving print materials upon completing deploying print materials (see Fig. 8). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Haneda further discloses the photosensitive drum (element 22, Fig. 1) resiliently coupled to the print materials cartridge.
Even assuming arguendo, without conceding, that Haneda does not disclose the photosensitive drum being an organic photo conductor drum (OPC), Ikunami shows that this feature is well known in the art. Ikunami discloses an image forming apparatus comprising an organic photo conductor (OPC) drum (element 11, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. Utilizing an organic photo conductor (OPC) drum provides improved optical properties such as having a wide range of light absorbing wavelengths, improved electrical properties such as having high sensitivity and stable chargeability, availability of materials, good manufacturability, low cost, and low toxicity. The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).
Regarding claim 9, Haneda discloses a system, further comprising a waste collection container (element 27, Fig. 1) to collect and store waste.
Regarding claim 18, Haneda discloses a system, further comprising a transfer device (element 123B, Fig. 2a) to move print materials from the reserve print materials container to the main print materials container.

Claims 2, 5-10, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Ahn (KR 10-2006-0088414) and Ikunami (US 5,758,232).

Regarding claims 2 and 5, Haneda discloses the photosensitive drum (element 22, Fig. 1) resiliently coupled to the print materials cartridge.
Even assuming arguendo, without conceding, that Haneda does not disclose the photosensitive drum being an organic photo conductor drum (OPC), Ikunami shows that this feature is well known in the art. Ikunami discloses an image forming apparatus comprising an organic photo conductor (OPC) drum (element 11, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. Utilizing an organic photo conductor (OPC) drum provides improved optical properties such as having a wide range of light absorbing wavelengths, improved electrical properties such as having high sensitivity and stable chargeability, availability of materials, good manufacturability, low cost, and low toxicity. The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).
Regarding claim 6, Haneda discloses a print materials cartridge, further comprising: a waste collection container (element 27, Fig. 1), and a developer roller (element 24, Fig. 1).
Regarding claims 7, 8, and 10, Haneda discloses a system, comprising: a print materials cartridge (element CI, Fig. 1) to be inserted into a cartridge opening (see annotated Fig. 1 above) of a print device, comprising: a photo conductor drum (element 22, Fig. 1); a developer roller (element 24, Fig. 1); a reserve print materials container  (elements 123-126, Fig. 1) to be disposed inside the print device when the print materials cartridge is inserted into the cartridge opening; a main print materials container (elements 23-26, Fig. 1) coupled to the reserve print materials container to receive print materials from the reserve print materials container when the print the print materials cartridge is inserted into the cartridge opening; and an access port (element 123A, Fig. 2a) to couple to the reserve print materials container disposed inside the print device to allow access to print materials outside the print device to be deployed into the reserve print materials container of the print materials cartridge in situ through a replenishment opening (see annotated Fig. 1 above) of the print device to outside of the print device; and a replenishment device resiliently couplable to the access port through the replenishment opening and having a mechanism to apply force to deploy print materials outside the print device from the replenishment device into the reserve print materials container via the access port coupled to the replenishment device through the replenishment opening, to replenish print materials to the reserve print materials container in-situ.
Although Haneda does not disclose the replenishment device comprising a mechanism to apply force to deploy print materials from the replenishment device into the reserve print materials container, Ahn shows that this feature is well known in the art. Ahn discloses a system (see Fig. 5), having a mechanism (element 120c, Fig. 5) to apply force to deploy print materials (see Fig. 5) from the replenishment device (element 100c, Fig. 5) into the reserve print materials container (see Fig. 5), wherein the mechanism to apply force to deploy print materials includes a plunger mechanism (element 120c, Fig. 5) to apply force to deploy print materials from the replenishment device into the main print materials container (see Fig. 5), wherein the replenishment device is resiliently couplable to the access port (element 228c, Fig. 5) via an interlocking connection (elements 140c, 240c, Fig. 5). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved toner deployment.
Even assuming arguendo, without conceding, that Haneda does not disclose the photosensitive drum being an organic photo conductor drum (OPC), Ikunami shows that this feature is well known in the art. Ikunami discloses an image forming apparatus comprising an organic photo conductor (OPC) drum (element 11, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose. Utilizing an organic photo conductor (OPC) drum provides improved optical properties such as having a wide range of light absorbing wavelengths, improved electrical properties such as having high sensitivity and stable chargeability, availability of materials, good manufacturability, low cost, and low toxicity. The Applicant is reminded that “The test for obviousness is not whether the features of a secondary reference may be bodily incorporated into the structure of the primary reference.... Rather, the test is what the combined teachings of those references would have suggested to those of ordinary skill in the art.” In re Keller, 642 F.2d 413, 425, 208 USPQ 871, 881 (CCPA 1981). See also In re Sneed, 710 F.2d 1544, 1550, 218 USPQ 385, 389 (Fed. Cir. 1983) (“It is not necessary that the inventions of the references be physically combinable to render obvious the invention under review.”); and In re Nievelt, 482 F.2d 965, 179 USPQ 224, 226 (CCPA 1973) (“Combining the teachings of references does not involve an ability to combine their specific structures.”) (MPEP § 2145.III).
Regarding claim 9, Haneda discloses a system, further comprising a waste collection container (element 27, Fig. 1) to collect and store waste.
Regarding claim 18, Haneda discloses a system, further comprising a transfer device (element 123B, Fig. 2a) to move print materials from the reserve print materials container to the main print materials container.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Morinaga et al. (JP 2003-084549 A) and Ohira et al. (US 5,045,884).

Regarding claim 3, even assuming arguendo, without conceding, that Haneda does not disclose determining the amount of print materials in the main print materials container, Ohira et al. shows that this feature is well known in the art. Ohira et al. discloses a device, wherein the reserve print materials container (element 20, Fig. 1) is to supply print materials to the main print materials container (element 12, Fig. 1), in response to an indication of an amount of print materials falling below a threshold amount in the main print materials container (see col. 4, lines 32-39). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved control of the toner supply.

Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Ahn (KR 10-2006-0088414) and Ohira et al. (US 5,045,884).

Regarding claim 3, even assuming arguendo, without conceding, that Haneda does not disclose determining the amount of print materials in the main print materials container, Ohira et al. shows that this feature is well known in the art. Ohira et al. discloses a device, wherein the reserve print materials container (element 20, Fig. 1) is to supply print materials to the main print materials container (element 12, Fig. 1), in response to an indication of an amount of print materials falling below a threshold amount in the main print materials container (see col. 4, lines 32-39). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved control of the toner supply.

Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Morinaga et al. (JP 2003-084549 A) and Ikunami (US 5,758,232) and Ahn (KR 10-2006-0088414).

Regarding claim 10, even assuming arguendo, without conceding, that Haneda does not disclose the replenishment device being resiliently couplable to the access port via an interlocking connection, Ahn shows that this feature is well known in the art. Ahn discloses a system, wherein the replenishment device (element 100c, Fig. 5) is resiliently couplable to the access port (element 228c, Fig. 5) via an interlocking connection (elements 140c, 240c, Fig. 5). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved attachment of the replenishment device to prevent spillage of print material during replenishment.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Morinaga et al. (JP 2003-084549 A), Ikunami (US 5,758,232) and Haneda et al. (US 5,754,210 A).

Regarding claim 11, Haneda (‘740) discloses a system, further comprising: performing a print job using the print materials; collecting waste to a first waste collection container (element 10, Fig. 1) of the print materials cartridge.
Even assuming arguendo, without conceding, that Haneda (‘740) does not disclose the print materials cartridge comprising a plurality of waste collection containers, Haneda et al. (‘210) shows that this feature is well known in the art. Haneda et al. (‘210) discloses a system, wherein the print materials cartridge (element 30, Fig. 27) comprises a plurality of waste collection containers (elements 19, 150, Fig. 27). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, increased waste collection capacity.

Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Ahn (KR 10-2006-0088414), Ikunami (US 5,758,232) and Haneda et al. (US 5,754,210 A).

Regarding claim 11, Haneda (‘740) discloses a system, further comprising: performing a print job using the print materials; collecting waste to a first waste collection container (element 10, Fig. 1) of the print materials cartridge.
Even assuming arguendo, without conceding, that Haneda (‘740) does not disclose the print materials cartridge comprising a plurality of waste collection containers, Haneda et al. (‘210) shows that this feature is well known in the art. Haneda et al. (‘210) discloses a system, wherein the print materials cartridge (element 30, Fig. 27) comprises a plurality of waste collection containers (elements 19, 150, Fig. 27). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, increased waste collection capacity.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Morinaga et al. (JP 2003-084549 A), and Haneda et al. (JP 05-173397 A).

Regarding claim 14, although Haneda (‘740) does not disclose moving the received print materials using a belt, Haneda et al. (‘397) shows that this feature is well known in the art. Haneda et al. (‘397) discloses a method, wherein the moving the received print materials from the reserve print materials container to the main print materials container further comprises moving the received print materials using a belt (element 20, Fig. 6) (see par. [0027]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved conveyance of the waste.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Ahn (KR 10-2006-0088414), and Haneda et al. (JP 05-173397 A).

Regarding claim 14, although Haneda (‘740) does not disclose moving the received print materials using a belt, Haneda et al. (‘397) shows that this feature is well known in the art. Haneda et al. (‘397) discloses a method, wherein the moving the received print materials from the reserve print materials container to the main print materials container further comprises moving the received print materials using a belt (element 20, Fig. 6) (see par. [0027]). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, improved conveyance of the waste.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Morinaga et al. (JP 2003-084549 A), and Haneda et al. (US 5,754,210 A).

Regarding claim 15, Haneda (‘740) discloses a method, further comprising: performing a print job using the print materials; collecting waste to a first waste collection container (element 10, Fig. 1) of the print materials cartridge.
Even assuming arguendo, without conceding, that Haneda (‘740) does not disclose moving the waste to a second waste collection container of the print materials cartridge, Haneda et al. (‘210) shows that this feature is well known in the art. Haneda et al. (‘210) discloses a system collecting waste to a first waste collection container (element 19, Fig. 27) of the print materials cartridge and moving the waste to a second waste collection container (element 150, Fig. 27) of the print materials cartridge for storage of the waste. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, increased waste collection capacity.

Claim 15 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Ahn (KR 10-2006-0088414), and Haneda et al. (US 5,754,210 A).

Regarding claim 15, Haneda (‘740) discloses a method, further comprising: performing a print job using the print materials; collecting waste to a first waste collection container (element 10, Fig. 1) of the print materials cartridge.
Even assuming arguendo, without conceding, that Haneda (‘740) does not disclose moving the waste to a second waste collection container of the print materials cartridge, Haneda et al. (‘210) shows that this feature is well known in the art. Haneda et al. (‘210) discloses a system collecting waste to a first waste collection container (element 19, Fig. 27) of the print materials cartridge and moving the waste to a second waste collection container (element 150, Fig. 27) of the print materials cartridge for storage of the waste. Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to apply a known technique to a known device ready for improvement to yield predictable results, such as, increased waste collection capacity.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Morinaga et al. (JP 2003-084549 A), Haneda et al. (US 5,754,210) and Shimizu et al. (US 7,945,203).

Regarding claim 17, although Haneda does not disclose moving the waste using a belt, Shimizu et al. shows that this feature is well known in the art. Shimizu et al. discloses moving the waste to the second waste collection container (element 8, Fig. 2) using a waste-toner conveying belt (element 13, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose in order to improve conveyance of the waste.

Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Haneda (JP 07-005740 A) in view of Ahn (KR 10-2006-0088414), Haneda et al. (US 5,754,210) and Shimizu et al. (US 7,945,203).

Regarding claim 17, although Haneda does not disclose moving the waste using a belt, Shimizu et al. shows that this feature is well known in the art. Shimizu et al. discloses moving the waste to the second waste collection container (element 8, Fig. 2) using a waste-toner conveying belt (element 13, Fig. 2). Therefore, it would have been obvious to one with ordinary skill in the art before the effective filing date of the claimed invention to substitute art-recognized equivalents known for the same purpose in order to improve conveyance of the waste.

Response to Arguments
Applicant’s arguments with respect to claims 1, 7, and 13 have been considered but are moot in view of the new grounds of rejection.

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MILTON GONZALEZ whose telephone number is (571)270-7914. The examiner can normally be reached 8:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, WALTER LINDSAY can be reached on (571) 272-1674. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/WALTER L LINDSAY JR/Supervisory Patent Examiner, Art Unit 2852                                                                                                                                                                                                        
/M.G/Examiner, Art Unit 2852                                                                                                                                                                                                        
7/24/2022